FINANCIAL STATEMENT December 31 2010, 2009 and 2008 Audited financial statements for the years ended December 31, 2010, December 31, 2009 and December 31, 2008 including Balance Sheets, Statements of Operations, Statements of Cash Flows, Statements of Stockholders’ Equity (Deficit) , and accompanying Notes to the Financial Statements {00182073. } Table of Contents Independent Auditor’s Report 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Statements of Stockholders’ Equity 5 Notes to the Financial Statements 6 {00182073. } SHAPE \* MERGEFORMAT See accompanying notes to financial statements 2 Stan J.H. Lee, CPA 2160 North Central Rd. Suite 203 t Fort Lee t NJ 07024 P.O. Box 436402 t San Diego t CA 92143-9402 619-623-7799 t Fax 619-564-3408 t E-mail stan2u@gmail.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMTo the Board of Directors and StockholdersParallax Diagnostics, Inc.(A Development Stage Company)We have audited the accompanying balance sheet of Parallax Diagnostics, Inc. as of December 31, 2010 , 2009 and 2008 and the related statements of operation, shareholders' equity (deficit) and cash flows for the fiscal years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion.In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Parallax Diagnostics, Inc. as of December 31, 2010 , 2009 and 2008, and the results of its operations and its cash flows for the years aforementioned in conformity with U.S. generally accepted accounting principles.The financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in the note to the financial statements, the Company has not established any source of revenue to cover its operating costs and losses from operations raises substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty./s/ Stan J.H. Lee, CPAStan J.H. Lee, CPAJanuary 28, 2011Fort Lee, NJ PARALLEX DIAGNOSTICS, INC. pka ROTH KLINE, INC. BALANCE SHEETS - December 31 - 2010 2009 2008 ASSETS Current Assets $ - $ - $ - Total Current Assets $ - $ - $ - Fixed Assets $ - $ - $ - Total Fixed Assets, Net of Depreciation $ - $ - $ - Other Assets Intangible Assets, net of amortization (Note 3) $ 1,474,998 $ - $ - Total Other Assets $ 1,474,998 $ - $ - TOTAL ASSETS $ 1,474,998 $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts Payable (Note 4 & Note 5) $ 1,500,412 $ 132,412 $ 412 Accrued Payroll & Taxes 29,223 Provision for Income Taxes (Note 9) - - - Total Liabilities $ 1,529,635 $ 132,412 $ 412 COMMITMENTS & CONTINGENCIES (Note 6) STOCKHOLDERS' EQUITY Common stock, $0.001 par, 150M shares authorized, $ 2,184 $ 2 $ 2 30M shares issued and outstanding (Note 8) Additional paid in capital (Note 8) 141,991 48 48 Subscriptions receivable (125) - (50) Net Income (loss) (66,225) (132,050) (412) Retained Earnings (Deficit) (132,462) (412) - Total Stockholders' Equity $ (54,637) $ (132,412) $ (412) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,474,998 $ - $ - {00182073. } SHAPE \* MERGEFORMAT 1 PARALLEX DIAGNOSTICS, INC. pka ROTH KLINE, INC. STATEMENTS OF OPERATIONS For the 12 months ended - December 31 - 2010 2009 2008 Revenue Gross profit (loss) $ - $ - $ - General and administrative expenses (41,223) (132,050) (412) Net (loss) before depreciation, amortization, interest expense and income taxes $ (41,223) $ (132,050) $ (412) Depreciation and Amortization (Note 3) (25,002) - - Income taxes (Note 9) - - - Net Income (loss) $ (66,225) $ (132,050) $ (412) Weighted average common shares outstanding - basic and diluted 21,440,553 1,500 1,500 Net (loss) per common share - basic and diluted $ (0.0031) $ (88.0333) $ (0.2747) {00182073. } SHAPE \* MERGEFORMAT See accompanying notes to financial statements 2 PARALLEX DIAGNOSTICS, INC. pka ROTH KLINE, INC. STATEMENT OF CASH FLOWS For the 12 months ended - December 31 - 2010 2009 2008 Cash flow from operating activities: Net income (loss) $ (66,225) $ (132,050) $ (412) Increase (decrease) in Accounts payable 1,368,000 132,000 412 Increase (decrease) in Accrued payroll & taxes 29,223 - - Net cash (used in) operating activities 1,330,998 (50) - Cash flows from investing activities: (Increase) decrease in intangible assets $ (1,500,000) $ - $ - Increase (decrease) in accumulated amortization 25,002 - - Net cash provided by investing activities $ (1,474,998) $ - $ - Cash flows from financing activities: Issuance of capital stock for cash (Note 3) $ 2,182 $ - $ 2 (Increase) decrease in Subscriptions Receivable (125) 50 (50) Increase in Additional Paid In Capital (Note 8) 141,943 - 48 Net cash provided by financing activities 144,000 50 - Increase (decrease) in cash $ - $ - $ - Cash - beginning of period $ - $ - $ - Cash - end of period $ - $ - $ - {00182073. } SHAPE \* MERGEFORMAT See accompanying notes to financial statements 3 PARALLEX DIAGNOSTICS, INC. pka ROTH KLINE, INC. STATEMENT OF STOCKHOLDERS' EQUITY PERIOD FROM DECEMBER 30 , 2008 (INCEPTION) TO DECEMBER 31, 2010 COMMON STOCK PAID IN CAPITAL SUBSCRIPT'N RECEIVABLE NET INCOME (LOSS) TOTAL SHARES AMOUNT Balance December 30, 2008 - $ - $ - $ - $ - $ - Issuance of Common Stock for Cash @ $.001, December, 2008 1,500 $ 2 $ 49 $ (50) $ - Net Income (Loss) $ (412) $ (412) Balance December 31, 2008 1,500 $ 2 $ 49 $ (50) $ (412) $ (412) Subscriptions paid $ 50 $ 50 Net Income (Loss) $ (132,050) $ (132,050) Balance December 31, 2009 1,500 $ 2 $ 49 $ - $ (132,462) $ (132,412) Surrender of Common Stock @ $.001, December, 2010 (1,500) $ (2) $ 2 $ - Issuance of Common Stock for Compensation @ $.001, December, 2010 1,500 $ 2 $ (2) $ - Stock Split - 1,500 sh @ 18,544 27,816,357 $ - Issuance of Common Stock for Compensation @ $.001, December, 2010 125,000 $ 125 $ (125) $ - Conversion of note payable to shares @ $.07 2,057,143 $ 2,057 $ 141,943 $ 144,000 Net Income (Loss) $ (66,225) $ (66,225) Balance December 31, 2010 30,000,000 $ 2,184 $ 141,993 $ (125) $ (198,689) $ (54,637) {00182073. } SHAPE \* MERGEFORMAT See accompanying notes to financial statements 4 NOTE 1. OVERVIEW AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements reflect substantially all adjustments consisting of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and that effect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company was incorporated in the State of Delaware on December 30, 2008. On December 29, 2010, the Company originally formed and incorporated under the name, “Roth Kline, Inc.,” formally changed its name to “Parallax Diagnostics, Inc.” These financial statements have been prepared on a going concern basis. The Company plans to raise additional capital required to meet immediate short-term needs and to meet the balance of its estimated funding requirements for the next twelve months, primarily through the private placement of its securities. The Company’s ability to continue as a going concern is dependent upon its ability to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. NOTE 2. CAPITAL MANAGEMENT The Company’s capital structure is comprised of Stockholder’s Equity and working capital. The Company’s objectives when managing its capital structure are to maintain financial flexibility so as to preserve its ability to meet its financial obligations and to finance internally generated growth. To manage its capital structure, the Company may adjust spending, issue new shares, issue new debt or repay existing debt. The Company intends to increase its working capital which will be sufficient to fund the Company’s immediate operations. In order to continue the Company’s expansion over the next 12 months and complete the anticipated capital expenditure program for 2011, the Company may be required to obtain additional debt or equity financing. {00182073. } SHAPE \* MERGEFORMAT See accompanying notes to financial statements 5 NOTE 3. INTANGIBLE ASSETS For the purposes of these financial statements, and in accordance with Sec. 197 regulations, the intangible assets derived from the existing contractual Agreements with Montecito Bio Sciences, Ltd. (Note 4), have been capitalized.
